DETAILED ACTION
Claim(s) 1-25 are presented for examination. 
Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 18, 21, 24 and 25 are amended.
Claim(s) 6-8, 14-16, 22 and 23 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27th, 2022 was filed after the mailing date of the Non-Final office action on December 6th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment to the title of the disclosure filed March 7th, 2022 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 1, 5, 9, 13, 17 and 24 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 12 of 16), filed March 7th, 2022, with respect to rejection of claim(s) 1-6, 9-14, 17-22, 24 and 25 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 12-15 of 16), filed March 7th, 2022, with respect to rejection of claim(s) 1-5, 9-13, 17-21, 24 and 25 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Lindoff does not cure the deficiencies of Xu. The above-mentioned paragraphs of Lindoff merely discloses that a network node may send configurations and parameters to the wireless device using MAC protocol. Lindoff fails to disclose, at least, that the RAR sent by the (radio) network node indicates the carrier the preamble was received on by way of one or more indicators comprised in a MAC subheader or payload. Thus, Lindoff does not cure the noted deficiencies of Xu, and fails to disclose or suggest "the RAR indicates the third carrier by comprising one or more indicators, indicating the carrier, in one of a medium access control, MAC, sub-header and payload," as recited in amended Claim 1 (and similarly in Claims 9, 17, and 24) [Remarks, pages 13-14 of 16].

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Xu et al. (US 2021/0204323 A1) fig. 1: Step “130”, pg. 6, ¶95 lines 1-3 discloses as follows:

    PNG
    media_image1.png
    609
    880
    media_image1.png
    Greyscale

	[0095] S130. The access network device sends a random access response RAR message to the user equipment by using at least two downlink beams.

Lindoff et al. (US 2014/0112254 A1) pg. 10, ¶148 lines 1-12; ¶153 lines 14-18 and pg. 15, ¶215 lines 1-2; ¶216 lines 1-4 further discloses as follows: 

	[0148] ... The partitioning of the RA preamble enables the network node to identify whether the received RA preamble is sent by the UE in the first RACH or in the second RACH. Accordingly the network node/eNodeB selects the appropriate and relevant RAR window, i.e. the first or second RAR window, 802 and 805 respectively, for transmitting the RAR to the UE.

	[0153] ... The signaling over the radio interference may take place over a suitable protocol, such as RRC, Medium Access Control (MAC), or L1/L2 control channels. Examples of L1/L2 control channels are PDCCH and PUCCH.

	[0215] When the RAR is detected within the second time window, the method also comprises: [0216] 16: Receiving the RAR from the radio network node in at least one of said low interference subframe(s) within the second time window in response to the transmitted RA preamble.	

	In other words, Xu in view of Lindoff teaches “the RAR indicates the third carrier by comprising one or more indicators, indicating the carrier, in one of a medium access control, MAC, sub-header and payload” by disclosing -      

The network node/eNodeB selects the appropriate and relevant RAR in a second window for transmitting the RAR to a UE.

Receiving, by the UE, the RAR from the radio network node in at least one of said low interference subframe(s) within the second time window (i.e. indicating a third carrier) in response to the transmitted RA preamble over a suitable protocol, such as RRC, Medium Access Control (MAC), etc.
  
	Therefore a prima facie case of obviousness is established by “Xu” in view of “Lindoff” under 35 U.S.C. §103 for teaching each and every limitation of the amended claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 9-12, 17-20, 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Xu et al. (US 2021/0204323 A1) hereinafter “Xu” in view of Lindoff et al. (US 2014/0112254 A1) hereinafter “Lindoff”.

Regarding Claims 1 and 17,
	Xu discloses a radio network node [see fig. 8, pg. 7, ¶121 lines 1-4, an access network device] configured to handle communication of a wireless device in a wireless communication network [see fig. 1, pg. 5, ¶84 lines 1-4, performing an initial access method with a user equipment (UE)], wherein the radio network node [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device] comprising: 
	processing circuitry [see fig. 8, pg. 9, ¶146 lines 1-8, a processor “230”] and memory having program instructions stored therein [see fig. 8, pg. 9, ¶146 lines 1-8, and a memory “240” configured to store a program instruction and data that are necessary for the access network device], the program instructions being executable by the processing circuitry so that the radio network node is configured to [see fig. 8, pg. 9, ¶146 lines 1-8, the stored program instruction and data implemented by the processor “230” trigger the access network device to]:
	receive [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3, receive], from the wireless device [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3, from the user equipment (UE)], a preamble of a random access procedure on one of a first carrier and a second carrier [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3; ¶92 lines 6-11, a random access preamble sequence based on a downlink beam index using a Physical Random Access Channel (PRACH)]; and 
	transmit [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, send], a random access response (RAR) [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, a random access response “RAR” message by using at least two downlink beams], one of the RAR and transmission of the RAR indicates a carrier [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3; ¶104 lines 1-10, the plurality of downlink beams for sending the RAR to the user equipment include a synchronization signal (i.e. a carrier) at different frequency domain resource locations].
	Although Xu discloses transmitting, to the wireless device, a random access response (RAR) indicating a carrier, Xu does not explicitly teach one of the RAR and transmission of the RAR indicates a “third” carrier “out of the first carrier and the second carrier the preamble was received on”; and the RAR indicates “the third carrier by comprising one or more indicators, indicating the carrier, in one of a medium access control, MAC, sub-header and payload”.
	However Lindoff discloses one of the RAR and transmission of the RAR indicates a third carrier out of the first carrier and the second carrier the preamble was received on [see fig. 8c, pg. 10, ¶148 lines 4-12, the partitioning of the RA preamble enables the network node to identify if the received RA preamble is sent by the UE in the first RACH or in the second RACH for selecting the appropriate and relevant RAR window (i.e. a third carrier out of the first carrier and the second carrier the preamble was received on ...) for transmitting the RAR to the UE]; and 
	the RAR indicates the third carrier by comprising one or more indicators, indicating the carrier, in a medium access control, MAC [see pg. 10, ¶148 lines 1-12; ¶153 lines 14-18; pg. 15, ¶215 lines 1-2; ¶216 lines 1-4, the RAR is received from the radio network node in at least one of said low interference subframe(s) within the second time window (i.e. indicating the third carrier) over a suitable protocol, such as, Medium Access Control (MAC)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the RAR or transmission of the RAR indicates one of the RAR and transmission of the RAR indicates a “third” carrier “out of the first carrier and the second carrier the preamble was received on”; and the RAR indicates “the third carrier by comprising one or more indicators, indicating the carrier, in one of a medium access control, MAC, sub-header and payload” as taught by Lindoff in the system of Xu for improving accuracy of positioning measurements using RACH performed by an eNodeB and/or a UE in a heterogeneous network comprising e.g. pico and macro nodes [see Lindoff pg. 7, ¶89 lines 1-4].

Regarding Claims 2 and 18,
	Xu discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Xu does not explicitly teach wherein the transmission of the RAR indicates the “third” carrier by the RAR being transmitted “in one of a first time position reserved for the first carrier and in a second time position reserved for the second carrier”.
	However Lindoff discloses the transmission of the RAR indicates the third carrier by the RAR being transmitted in one of a first time position reserved for the first carrier and in a second time position reserved for the second carrier [see pg. 9, ¶140 lines 1-7, the first and second RACH are configured for transmission over subframe #2 and subframe #4].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transmission of the RAR indicates the “third” carrier by the RAR being transmitted “in one of a first time position reserved for the first carrier and in a second time position reserved for the second carrier” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 17.
	
Regarding Claims 3 and 19,
	Xu discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Xu does not explicitly teach wherein “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission”.
	However Lindoff discloses the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission [see pg. 8, ¶125 lines 4-7, the first RACH and first RAR refer to a legacy RACH and legacy RAR respectively; the second RACH and second RAR refer to a new RACH and new RAR respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 17.

Regarding Claims 4 and 20,
	Xu discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Xu does not explicitly teach wherein the program instructions are further executable by the processing circuitry so that the wireless device is configured to “transmit a configuration of the RAR” and how the one of the RAR and the transmission of the RAR indicates the carrier “the preamble was received on at the radio network node”.
	However Lindoff discloses transmit a configuration of the RAR and how the one of the RAR and the transmission of the RAR indicates the carrier the preamble was received on at the radio network node [see pg. 9, ¶157 lines 1-9; ¶158 lines 1-7, the network node signals an indicator or any information to inform the UE about the RAR window configuration; and a detailed configuration enabling the UE to derive the RA preambles used to perform the RA using the first and second RACH].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmit a configuration of the RAR” and how the one of the RAR and the transmission of the RAR indicates the carrier “the preamble was received on at the radio network node” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 17.

Regarding Claims 9 and 24,
	Xu discloses a wireless device [see fig. 10, pg. 9, ¶147 lines 1-4, a user equipment (UE)] configured to handle communication of the wireless device in a wireless communication network [see fig. 1, pg. 5, ¶84 lines 1-4, performing an initial access method with a access network device], wherein the wireless device [see fig. 10, pg. 9, ¶147 lines 1-4, the user equipment (UE)] comprises: 
	processing circuitry [see fig. 10, pg. 10, ¶173 lines 1-7, a processor “330”] and memory having program instructions stored therein [see fig. 10, pg. 10, ¶173 lines 1-7, and memory “340” storing a program instruction and data], the program instructions being executable by the processing circuitry so that the wireless device is configured to [see fig. 10, pg. 10, ¶173 lines 1-7, the stored program instruction and data implemented by the processor “330” trigger the user equipment (UE) to]:
	transmit to a radio network node [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3, send to a access network device], a preamble of a random access procedure on one of a first carrier and a second carrier [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3; ¶92 lines 6-11, a random access preamble sequence based on a downlink beam index using a Physical Random Access Channel (PRACH)];
	receive from the radio network node [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, receive from the access network device], a random access response (RAR) [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, a random access response “RAR” message with at least two downlink beams], one of the RAR and the reception of the RAR indicates a carrier [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3; ¶104 lines 1-10, the access network device sends the synchronization signal (i.e. a carrier out of the first carrier and the second carrier the preamble was transmitted on ...) to the user equipment in different sending timeslots, or at different frequency domain resource locations, and sends the “RAR” message, by using the plurality of downlink beams].
	Although Xu discloses receiving, from the network node, a random access response (RAR) indicating a carrier, Xu does not explicitly teach one of the RAR and the reception of the RAR indicates a “third” carrier “out of the first carrier and the second carrier the preamble was received on at the radio network node”; “determine whether the preamble has been detected or not taking the one of the received RAR and the reception of the RAR into account”; and “the RAR indicates the third carrier by comprising one or more indicators, indicating the carrier, in one of a medium access control, MAC, sub-header and payload”.
	However Lindoff discloses one of the RAR and the reception of the RAR indicates a third carrier out of the first carrier and the second carrier the preamble was received on at the radio network node [see fig. 8c, pg. 10, ¶148 lines 4-12, the RA preamble enables the network node to identify whether the received RA preamble is sent by the UE in a first RACH or in a second RACH for selecting the appropriate “RAR” window (i.e. a third carrier out of the first carrier and the second carrier the preamble was received on) and for transmitting the “RAR” to the UE];
	determine whether the preamble has been detected or not taking the one of the received RAR and the reception of the RAR into account [see pg. 12, ¶173 lines 2-8, determine the RA preamble sequence to use for contact with the network node, and determine RACH time-frequency instants, as well as the RAR windows used]; and
	the RAR indicates the third carrier by comprising one or more indicators, indicating the carrier, in a medium access control, MAC [see pg. 10, ¶148 lines 1-12; ¶153 lines 14-18; pg. 15, ¶215 lines 1-2; ¶216 lines 1-4, receiving, by the UE, the RAR from the radio network node in at least one of said low interference subframe(s) within the second time window (i.e. indicating a third carrier) in response to the transmitted RA preamble over a suitable protocol, such as RRC, Medium Access Control (MAC), etc.].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one of the RAR and the reception of the RAR indicates a “third” carrier “out of the first carrier and the second carrier the preamble was received on at the radio network node”; “determine whether the preamble has been detected or not taking the received RAR and/or the reception of the RAR into account”; and “the RAR indicates the third carrier by comprising one or more indicators, indicating the carrier, in one of a medium access control, MAC, sub-header and payload” as taught by Lindoff in the system of Xu for improving accuracy of positioning measurements using RACH performed by an eNodeB and/or a UE in a heterogeneous network comprising e.g. pico and macro nodes [see Lindoff pg. 7, ¶89 lines 1-4].

Regarding Claims 10 and 25,
	Xu discloses the wireless device according to claim 24 [see fig. 10, pg. 9, ¶147 lines 1-4, the user equipment (UE)].
	Xu does not explicitly teach wherein the reception of the RAR indicates the “third” carrier by the RAR being one of received “in a first time position reserved for the first carrier and the RAR being received in a second time position reserved for the second carrier”.
	However Lindoff discloses the reception of the RAR indicates the third carrier by the RAR being one of received in a first time position reserved for the first carrier and the RAR being received in a second time position reserved for the second carrier [see pg. 9, ¶140 lines 1-7, the first and second RACH are configured for transmission over subframe #2 and subframe #4].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the reception of the RAR indicates the “third” carrier by the RAR being one of received “in a first time position reserved for the first carrier and the RAR being received in a second time position reserved for the second carrier” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 24.

Regarding Claim 11,
	Xu discloses the method according to claim 9 [see fig. 1, pg. 5, ¶84 lines 1-4, the initial access method].
	Xu does not explicitly teach wherein “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission”.
	However Lindoff discloses the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission [see pg. 8, ¶125 lines 4-7, the first RACH and first RAR refer to a legacy RACH and legacy RAR respectively; the second RACH and second RAR refer to a new RACH and new RAR respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 9.

Regarding Claim 12,
	Xu discloses the method according to claim 9 [see fig. 1, pg. 5, ¶84 lines 1-4, the initial access method].
	Xu does not explicitly teach the method further comprising “receiving a configuration of the RAR” and how the RAR or the reception of the RAR indicates the “third” carrier “the preamble was received on at the radio network node”.
	However Lindoff discloses receiving a configuration of the RAR and how the RAR or the reception of the RAR indicates the third carrier the preamble was received on at the radio network node [see pg. 9, ¶157 lines 1-9; ¶158 lines 1-7, the network node signals an indicator or any information to inform the UE about the RAR window configuration; and a detailed configuration enabling the UE to derive the RA preambles used to perform the RA using the first and second RACH].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving a configuration of the RAR” and how the RAR or the reception of the RAR indicates the “third” carrier “the preamble was received on at the radio network node” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 9.

Claims 5, 13 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over “Xu” in view of “Lindoff” and in further view of ISLAM et al. (US 2018/0176958 A1) hereinafter “Islam”.

Regarding Claims 5 and 21,
	The combined system of Xu and Lindoff discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Neither Xu nor Lindoff explicitly teach wherein the RAR indicates the third carrier out of the first carrier and the second carrier the preamble was received on “by comprising at least one of one out of two temporary Cell Radio Network Temporary Identifiers and one time alignment commands out of two time alignment commands each being associated with a respective carrier”.
	However Islam discloses wherein the RAR indicates the third carrier out of the first carrier and the second carrier the preamble was received on by comprising at least one of one out of two temporary Cell Radio Network Temporary Identifiers and one time alignment commands out of two time alignment commands each being associated with a respective carrier [see pg. 9, ¶98 lines 7-12, at least one of BS “110a” or BS “110b” responds with a random access response (RAR) message (MSG2) which includes a identifier (ID) of the RACH preamble, a timing advance (TA), an uplink grant, cell radio network temporary identifier (C-RNTI), and a back off indicator].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the RAR indicates the third carrier out of the first carrier and the second carrier the preamble was received on “by comprising at least one of one out of two temporary Cell Radio Network Temporary Identifiers and one time alignment commands out of two time alignment commands each being associated with a respective carrier” as taught by Islam in the combined system of Xu and Lindoff for improving communications between access points and stations in a wireless network [see Islam pg. 1, ¶7 lines 1-10].

Regarding Claim 13,
	The combined system of Xu and Lindoff discloses the method according to claim 9 [see fig. 1, pg. 5, ¶84 lines 1-4, the initial access method].
	Neither Xu nor Lindoff explicitly teach wherein the RAR indicates the third carrier out of the first carrier and the second carrier the preamble was received on “by comprising one out of two temporary Cell Radio Network Temporary Identifiers and one time alignment command out of two time alignment commands each being associated with a respective carrier”.
	However Islam discloses wherein the RAR indicates the third carrier out of the first carrier and the second carrier the preamble was received on by comprising one out of two temporary Cell Radio Network Temporary Identifiers and one time alignment command out of two time alignment commands each being associated with a respective carrier [see pg. 9, ¶98 lines 7-12, at least one of BS “110a” or BS “110b” responds with a random access response (RAR) message (MSG2) which includes a identifier (ID) of the RACH preamble, a timing advance (TA), an uplink grant, cell radio network temporary identifier (C-RNTI), and a back off indicator].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the RAR indicates the third carrier out of the first carrier and the second carrier the preamble was received on “by comprising one out of two temporary Cell Radio Network Temporary Identifiers and one time alignment commands out of two time alignment commands each being associated with a respective carrier” as taught by Islam in the combined system of Xu and Lindoff for improving communications between access points and stations in a wireless network [see Islam pg. 1, ¶7 lines 1-10].

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469